             Case 1:21-cv-01968-AJN Document 13
                                             14 Filed 08/09/21
                                                      08/10/21 Page 1 of 2




                                                          F I S H E R | T A U B E N F E L D LLP

                                                                             225 Broadway, Suite 1700
                     8/10/2021                                             New York, New York 10007
                                                                                   Main 212.571.0700
                                                                                    Fax 212.505.2001
                                                                            www.fishertaubenfeld.com
Writer’s direct dial: (212) 384-0258
Writer’s email: michael@fishertaubenfeld.com




                                                                   August 9, 2021
VIA ECF
Hon. Alison J. Nathan
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                                  Re: Manjarrez v. Bayard’s Ale House LLC et al.
                                       Case No.: 21-cv-1968 (AJN)

Dear Judge Nathan:

                We represent Plaintiff in this matter. We respectfully request that the Court
adjourn for three weeks the deadline for Plaintiffs to file a motion for conditional certification of
a collective action. Defendants consent to this request. The current deadlines are as follows:

                    1. Opening motion due on 8/11/2021;
                    2. Opposition due on 9/9/2021; and
                    3. Reply due on 9/16/2021.
                                                                SO ORDERED.
                    The new deadlines would be:

                    1. Opening motion due on 9/1/2021;                     8/10/2021
                    2. Opposition due on 9/29/2021; and
                    3. Reply due on 10/6/2021.

                The reason for the request is that the parties are engaged in settlement discussions
to resolve this matter, which would obviously obviate the need for the motion. We therefore
request the extension. Because I will be on vacation starting on August 16, 2021 until the middle
of the following week, we respectfully request a three-week extension. We therefore respectfully
request that the Court adjourn the deadlines as requested above.

                    Thank you for your attention to the above.
Case 1:21-cv-01968-AJN Document 13
                                14 Filed 08/09/21
                                         08/10/21 Page 2 of 2




                                 Respectfully Submitted,
                                 --------------------/s/------------------
                                 Michael Taubenfeld
